DETAILED ACTION
This Office Action is in response to the application as originally filed on 11/04/2019. The detail office action to the pending claims 1-20 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0220742 to Kuo et al.  (“Kuo”) in view of YYYYYYY to ZZZ et al. (“ZZ”), (The comments in parentheses apply to the prior art document/s)

RE claims 1, 11 and 19, Kuo discloses a neural processor circuit, a method of operating neural processor circuit, and an electronic device  (e.g. Figs. 1, 7-8 of Kuo) comprising: a plurality of neural engine circuits (e.g. Fig. 1 and Paras [0018]-[0019]: comprising plurality of engines for performing different types of neural network computations), at least one of the neural engine circuits (configured to operate as a first producer of first data or a first consumer of second data by performing at least convolution operations on a channel of data (e.g. Figs. 7-8 and Para [0019]-[0022]: operates as a first producer of first data or a first consumer of second data by performing at least convolution operations on input data); a planar engine circuit (e.g. Fig. 1: circuitry of engine 112, 113) configured to operate as a second consumer receiving the first data from the first producer or a second producer sending the second data to the first consumer by performing at least operations on one or more channels of data (e.g. Fig. 1 and Paras [0037], [0041]: operates as a second consumer receiving the first data from the first producer or a second producer sending the second data to the first consumer by performing at least operations on one or more channels of data); and a buffer memory (e.g. Fig. 1 and Para [0026]: a buffer memory) coupled to the at least one neural engine circuit and the circuitry engine (Fig. 1 and Paras [0019], [0026]:coupled to the at least one neural engine circuit and the planar engine circuit, (i.e. planar engine)), the buffer memory including a plurality of buffers (e.g. Fig. 1, Paras [0023], [0026]: includes one or more buffers), at least a subset of the buffers configured to control data flow between the at least one neural engine circuit and the planar engine circuit by operating as a chained buffer that chains flow of the first data and the second data between the at least one neural engine circuit and the planar engine circuit (e.g. Fig. 1, Paras [0023], [0026]: controls data flow between the at least one neural engine circuit and the circuitry engine (i.e. planar engine) by operating as buffer connected in series that flows data between the at least one neural engine circuit and the circuitry engine (i.e. planar engine)).
The subject matter of claims 1, 11 and 19 differs from Kuo in that Kuo does not explicitly recite languages such as “planar” “chained”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Kuo’s disclosure of the circuitry of engine (e.g. 112, 113 in Fig. 1) for performing operations on xy-plane input data corresponding to multiple engine operations to generate planar output data; and controlling the data flow by operating as buffer connected in series (i.e. chained) to flow the data between the at least one neural engine circuit and the circuitry engine (i.e. planar engine), as taught in (for example, Figs.1, 7-8, Paras [0020], [0024], [0026], [0029]) of Kuo can be construed as teaching or suggesting the claimed languages such as “planar” “chained”, as recited. Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Kuo with the knowledge generally available to one of ordinary skill in the art. Therefore one of ordinary skill in the art, such as an individual working in a field related to neural network computing could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1, 11 and 19.

RE claims 2 and 12, Kuo discloses the neural processor circuit of claim 1 and the method of claim 11, wherein, responsive to a result descriptor for a producing task of the first producer or the second producer being set as chained (e.g. Kuo, Figs 1-2, and Paras [0029]-[0030]), the chained buffer is configured to: control data flow produced by the first producer or the second producer circuit (e.g. Kuo Figs. 1-2, Paras [0023], [0026]: controls the produced data flow); and store the first data or the second data produced by the producing task (e.g. Kuo Figs. 4A-4B, Paras [0034]: stores the produced data).  

RE claims 3 and 13, Kuo discloses the neural processor circuit of claim 2 and the method of claim 12, wherein the neural processor circuit further comprises: a neural task manager configured to stall the producing task at the first producer or the second producer responsive to storing a defined amount of the first data or the second data in the buffer and before starting of a consuming task of the first consumer or the second consume (e.g. Kuo Fig. 1, Paras [0023], [0027], [0028], [0038]: a controller for monitoring and controlling operations, data flows, traffics etc. according to system statistics and commands to provide optimized performance); and store the first data or the second data produced by the producing task (e.g. Kuo Figs. 4A-4B, Paras [0027], [0034]: stores the produced data).  

RE claims 4 and 14, Kuo discloses the neural processor circuit of claim 1 and the method of claim 11, wherein, responsive to a source descriptor for a consuming task of the first consumer or the second consumer being set as chained, the chained buffer is configured to: control data flow to the first consumer or the second consumer (e.g. Kuo Fig. 1, Paras [0023], [0028]: monitors and controls operations, data flows, traffics etc. according to system statistics and commands); and provide the first data or the second data to a corresponding circuit of the first consumer or the second consumer (e.g. Kuo Fig. 1, Paras [0027], [0028]: monitors and controls operations, data flows, traffics etc. according to system statistics and provide data to a corresponding circuit).  

RE claims 5 and 15 Kuo discloses the neural processor circuit of claim 4 and the method of claim 14, wherein the neural processor circuit further comprises: a neural task manager configured to start the consuming task after starting the producing task, responsive to the corresponding circuit of the first consumer or the second consumer not operating in relation to another task different than the consuming task (e.g. Kuo Fig. 1, Paras [0023], [0027], [0028], [0038]: a controller for monitoring and controlling operations, data flows, traffics etc. according to system statistics and commands to provide optimized performance).
  
RE claims 6 and 16 Kuo discloses the neural processor circuit of claim 4 and the method of claim 14, wherein the neural processor circuit further comprises:  a neural task manager configured to stall the consuming task until the producing task writes a threshold amount of the first data or the second data into the chained buffer (e.g. Kuo Fig. 1, Paras [0023], [0027], [0028], [0038]: monitor and control operations, data flows, traffics etc. according to system statistics, commands and threshold amount of the data into the buffer).

RE claims 7 and 17 Kuo discloses the neural processor circuit of claim 4 and the method of claim 14, wherein the neural processor circuit is further configured to: map output slices of the first data or the second data produced in the producing task and stored in the buffer into input slices of data for the consuming task (e.g. Kuo Fig. 1, Para [0025]: maps output slices of data produced and store in the buffer).

RE claims 8 and 18 Kuo discloses the neural processor circuit of claim 1 and the method of claim 11, wherein the chained buffer is sized such that sizes of tiles and patches of the first data or the second data from a corresponding producer of the first and second producers match sizes of tiles and patches of the first data or the second data for a corresponding consumer of the first and second consumers (e.g. Kuo Fig. 1, Para [0029], [0031]: such that tile sizes of the data are equal (match)).

RE claims 9 and 19 Kuo discloses the neural processor circuit of claim 1 and the method of claim 11, wherein the chained buffer is configured to simultaneously store at most a defined amount of the first data or the second data e.g. Kuo Figs. 1, 4A-4B, Para [0026], [0031], [0033], [0034]: store defined amount of first and/or second data).  

RE claim 20, Kuo discloses the electronic device of claim 19, further comprising a system memory external to the neural processor circuit and coupled to the neural processor circuit (e.g. Kuo Fig. 1: comprising a system memory external to the neural processor circuit and coupled to the neural processor circuit), the system memory configured to: store input data a subset of which is sent to the buffer memory at a time for processing (e.g. Kuo Fig. 1, Paras [0027], [0028]: stores data which is sent to the buffer memory at a time for processing), and store one or more kernels sent to the at least one neural engine circuit for performing the at least convolution operations (e.g. Kuo Fig. 1, Para [0033]: store one or more programs sent to the at least one neural engine circuit for performing the at least convolution operations).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632